935 N.E.2d 514 (2010)
237 Ill.2d 581
PEOPLE State of Illinois, petitioner,
v.
Eddie RELIFORD, respondent.
No. 110570.
Supreme Court of Illinois.
September 29, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Reliford, case No. 1-08-1798 (05/12/10). The appellate court is directed to reconsider in light of People v. Petrenko, 237 Ill.2d 490, 342 Ill.Dec. 15, 931 N.E.2d 1198 (2010), to determine whether a different result is warranted.